DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions

This application is in condition for allowance except for the presence of claims 24, 26-37 and 40 directed to Groups C, D & E non-elected without traverse.  Accordingly, claims 24, 26-37 and 40 have been cancelled.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Enomoto et al. (US 20160339761) and Langheinz (US 20150128620) does not teach the device as recited, in particular “...secondary circuit for bearing a working fluid in a liquid phase and an ice slurry derived from the working fluid, the working fluid in the liquid phase to be supplied into a primary circuit comprising a primary thermal conditioner, the primary circuit for bearing the working fluid in the liquid phase for influencing the temperature of the thermal load in response to the thermal conditioner, and a valve, responsive to a control signal, to modulate between: a first state for coupling the primary circuit to be in fluid communication with the secondary circuit to cool the working fluid in the liquid phase using the ice slurry derived from working fluid via latent heat phase change of the ice slurry; and a second state for decoupling the primary circuit from the secondary circuit so that the primary and secondary circuits are not in fluid communication,” when added to the other features claimed in independent Claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763